TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 25, 2021



                                       NO. 03-20-00559-CV


                                 Deborah Ellen Smuts, Appellant

                                                  v.

                                   Gaspar Caracheo, Appellee




          APPEAL FROM COUNTY COURT AT LAW OF BURNET COUNTY
                BEFORE JUSTICES GOODWIN, TRIANA, KELLY
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the protective order signed by the trial court on October 8, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.